Per Curiam.

The landlord has failed to show that the tenant is using or occupying his apartment as a gambling house or for any illegal purpose within the purview of subdivision 5 of section 1410 of the Civil Practice'Act. Under that section the term “ use ” implies the doing of something customarily or habitually, or making a practice of doing a certain act, and the single act of the tenant alleged in this case is insufficient to warrant recovery of possession (Estate of Shaff v. Stein, 171 Misc. 376).
The final order should be reversed, with $30 costs, and petition dismissed, with costs.
Hammer, Hofstadtbr and Pécora, JJ., concur.
Pinal order reversed, etc.